Citation Nr: 1427452	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-47 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the left knee, currently rated 10 percent disabling, to include whether the reduction from 30 percent to 10 percent was proper.  

2.  Entitlement to an increased rating for osteoarthritis of the right knee, currently rated 10 percent disabling, to include whether the reduction from 20 percent to 10 percent was proper.  

3.  Entitlement to an increased rating for dextroscoliosis, degenerative disc disease, postsurgical lumbar laminectomy with scar, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from November 1969 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this case in May 2013 for evidentiary development.  

Following the most recent Supplemental Statement of the Case (SSOC) in October 2013, the Veteran submitted additional evidence.  Some of this evidence indicates that he has had additional lumbar surgery in January 2014.  Attached to this additional evidence was a statement from the Veteran's service representative requesting a temporary total rating.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that 38 C.F.R. § 19.31(a) (2013) provides that an SSOC will be furnished by the AOJ to inform an appellant of any material changes in, or additions to, the information included in the SOC or any prior SSOC.  38 C.F.R. § 19.31(b)(1) provides that an SSOC will be issued if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC has been issued and before the appeal is certified to the Board.  

In this case, the most recent SSOC was issued in October 2013.  The Veteran submitted additional private clinical records later in October 2013, without a waiver of initial AOJ consideration of that evidence.  Thereafter, in November 2013 he was notified that his appeal was re-certified to the Board.  

Also, in February 2014 the Veteran submitted additional private clinical records in October 2013, without a waiver of initial AOJ consideration of that evidence.

In light of the passage of several years since the most recent VA rating examinations, the Veteran should be afforded up-to-date examinations, particularly in light of his most recent low back surgery.  

To preclude any due process prejudice to the Veteran, that case must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the extent and severity of his service-connected low back disorder.  The examination should include any tests or studies deemed necessary for an accurate assessment.  X-ray examination of the lumbosacral spine should be performed, if necessary.  The claims folder should be made available to the examiner for review before the examination. 

The examiner should (1) record the range of motion of the lumbosacral spine, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any, as well as in terms of whether there is slight, moderate, or severe limitation of motion; and specifically comment on the functional limitations, if any, caused by the Veteran's service-connected low back disability at issue.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiners should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use and to not limit an evaluation of disability to a point in time when the symptoms are quiescent.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

2.  Schedule the Veteran for VA orthopedic examination to determine the current severity of his service-connected disability of the each knee.  The Veteran's claims file should be available to and reviewed in conjunction with the examination.  All indicated tests, studies and, if needed, X-rays should be performed.  The report should set forth all objective findings regarding each knee, including complete range of motion measurements.  The examiner must indicate whether there is any recurrent subluxation or lateral instability in each knee.  If there is subluxation and/or lateral instability, the examiner should characterize its degree.  In this regard, the terms "severe," "moderate," and "slight" are the preferred adjectives.  The examiner should comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of each knee, and the extent and nature of any additional impairment from any of these, as well as during any flare-ups.  

3.  The Veteran should be given adequate notice of the requested examination(s) which includes advising him of the consequences of his failure to report to the examination.  See 38 C.F.R. § 3.655 (2013).  If he fails to report for any examination, then this fact should be noted in the claims files and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the claims.  If the determinations remain unfavorable to the Veteran, then the RO should issue an SSOC that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

